Title: To Alexander Hamilton from William Allibone, 9 February 1792
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] February 9, 1792. “Sometime about the setting in of the winter … the Inspector for Port Penn, having discovered that a Large quantity of the filling of the second Pier had been taken out, and several Coasters laying there at the same time, his suspicions led him to challenge them therewith, but as all persisted in denying the fact; And their Hatches being laid he could not make any certain discovery, and did not think himself authorised to Search. Thus as the said Piers are detached from the shore, and are the verry places of safety for those who plunder and ungratefully destroy them, it will be always dificult to make any Effectual discovery, unless it is made the Interest of those who may come at any knowledge thereof to Inform, in aid of which, perhaps it might be made the duty of the Inspectors or other officers of the Revenue, to Search all vessels Suspected of such depredations.…”
